DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .|
EXAMINER’S AMENDMENT
The application has been amended as follows: 	 	1) Amend claim 1 to recite: 	A control device for controlling a display device capable of displaying visual information for a passenger onto a windshield of a moving body, in two or more display regions, wherein
when adjacent target regions of the two or more display regions are in a display state in which the visual information is being displayed, the control device causes the adjacent target regions to be in a non-display state in which the visual information for the passenger is not displayed in a predetermined order, when a predetermined condition is satisfied, and
the control device is configured to determine the target regions and the order, based on a traveling direction of the movin-g body at the time when the condition is satisfied or a predicted traveling direction of the moving body after the time when the condition is satisfied;
wherein
the order corresponds to, a direction opposite to, the traveling direction of the movin-g body at the time when the condition is satisfied or the predicted traveling direction of the moving body after the time when the condition is satisfied. 	2) Cancel claim 8. 	3) Amend claim 15 to recite: 	A non-transitory computer-readable storage medium having a program stored thereon for causing a computer to control a display device capable of displaying visual information for a passenger onto a windshield of a moving body, in two or more display regions, the program being for
causing, when adjacent target regions of the two or more display regions are in a display state in which the visual information is being displayed, the adjacent target regions to be in a non-display state in which the visual information for the passenger is not displayed according to a predetermined order, when a predetermined condition is satisfied, and
determining the target regions and the order, based on a traveling direction of the moving body at the time when the condition is satisfied or a predicted traveling direction of the moving body after the time when the condition is satisfied;
wherein
the order corresponds to, a direction opposite to, the traveling direction of the movin-g body at the time when the condition is satisfied or the predicted traveling direction of the moving body after the time when the condition is satisfied.
 	4) Amend claim 16 to recite: 	A method of controlling a display device capable of displaying visual information for a passenger onto a windshield of a moving body, in two or more display regions, the method comprising:
causing, when adjacent target regions of the two or more display regions are in a display state in which the visual information is being displayed, the adjacent target regions to be in a non-display state in which the visual information for the passenger is not displayed according to a predetermined order, when a predetermined condition is satisfied; and
determining the target regions and the order, based on a traveling direction of the moving body at the time when the condition is satisfied or a predicted traveling direction of the moving body after the time when the condition is satisfied;
wherein
the order corresponds to, a direction opposite to, the traveling direction of the movin-g body at the time when the condition is satisfied or the predicted traveling direction of the moving body after the time when the condition is satisfied.
Reason(s) for Allowance
The amendments to the claims from 04/27/2022 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention of: 	1) claims 1, 15 and 16, particularly wherein the order corresponds to, a direction opposite to, the traveling direction of the moving body at the time when the condition is satisfied or the predicted traveling direction of the moving body after the time when the condition is satisfied, in the manner claimed. 	2) Claim 18, particularly when the moving body is traveling straight at a higher speed than a predetermined speed, the control device is configured to determine the order in order from an upper display region to a lower display region with respect to a surface on which the moving body moves, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684